Citation Nr: 0919183	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-24 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the Veteran withdrew a Notice of Disagreement with a 
May 15, 2003, rating decision as to the issues of entitlement 
to service connection for a respiratory disorder and a 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Paul Hasty, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Wichita, Kansas that the Veteran withdrew a Notice of 
Disagreement with a May 15, 2003, RO rating decision, thereby 
rendering this rating decision final.  The Veteran testified 
before a Decision Review Officer (DRO) in June and December 
2007, and the undersigned Veterans Law Judge in March 2009; 
transcripts of these hearings are associated with the claims 
folder.


FINDINGS OF FACT

1.  A May 2003 RO rating decision denied entitlement to 
service connection for a chronic respiratory disease and a 
psychiatric disorder, including PTSD.  

2.  A Notice of Disagreement was timely received as to the 
issues of the May 2003 RO rating decision on February 6, 
2004.

3.  The Veteran's accredited representative at the time 
asserts that the Veteran completed and signed a withdrawal of 
appeal on June 28, 2004.  

4.  The competent evidence of record indicates that the 
withdrawal of appeal received by the RO on July 12, 2004, was 
not signed by the Veteran.  

5.  Neither the Veteran nor his accredited representative has 
withdrawn his appeal as to the issues of entitlement to 
service connection for a respiratory disorder and a 
psychiatric disorder, including PTSD.  


CONCLUSIONS OF LAW

1.  The February 2004 Notice of Disagreement as to the issue 
of entitlement to service connection for a respiratory 
disorder was not withdrawn.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 202.04 (2008).

2.  The February 2004 Notice of Disagreement as to the issue 
of entitlement to service connection for a psychiatric 
disorder, including PTSD, was not withdrawn.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 202.04 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the issue of 
whether the Veteran withdrew a timely Notice of Disagreement 
(NOD) with a May 15, 2003, rating decision as to the issues 
of entitlement to service connection for a respiratory 
disorder and a psychiatric disorder, including PTSD, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

Analysis

Under 38 C.F.R. § 20.204, an appellant, or an appellant's 
authorized representative, may withdraw an appeal.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal.  38 C.F.R. § 20.204(a) (2008).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  They must include the name of the veteran, 
the name of the claimant or appellant if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and a statement that the appeal is withdrawn.  If the 
appeal involves multiple issues, the withdrawal must specify 
that the appeal is withdrawn in its entirety, or list the 
issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b).  
A withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement and, if filed, the Substantive Appeal, 
as to all issues to which the withdrawal applies.  38 C.F.R. 
§ 20.204.

By way of history, the Veteran filed a claim for VA 
compensation benefits that was received by the VA in January 
2003.  A May 2003 RO rating decision was issued to the 
Veteran denying entitlement to service connection for a 
chronic respiratory disease and a psychiatric disorder, 
including PTSD.  On February 6, 2004, the RO received a 
"Letter of Disagreement and Formal Appeal" from the Veteran 
in which he indicated disagreement with the May 2003 rating 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.201 (2008).  The RO notified the Veteran in a February 11, 
2004, letter that it had received his Notice of Disagreement 
(NOD) as to the issues of service connection for a chronic 
respiratory disease and a psychiatric disorder.  

Thereafter, in a June 18, 2004, letter, the RO requested that 
the Veteran furnish additional evidence in support of his 
claims on appeal; specifically, he was asked to submit a 
completed PTSD Questionnaire.  On June 30, 2004, the RO 
received a number of documents pertaining to his claims, 
including a completed PTSD Questionnaire.  These documents 
were submitted by the Veteran's accredited representative as 
evidenced by a cover letter which accompanied the evidence.  
See also VA Form 21-22 ("Appointment of Veterans Service 
Organization as Claimant's Representative") executed on 
January 7, 2003.  Also included in the June 30, 2004, 
submission was a VA Form 21-4138 ("Statement in Support of 
Claim") bearing the Veteran's signature.  This statement 
indicated that the attached evidence was being submitted in 
response to the June 18, 2004, letter; the document was dated 
June 29, 2004.  

Thereafter, on July 12, 2004, the RO received correspondence 
from the Veteran's accredited representative that the Veteran 
was withdrawing any previously filed NODs.  See Cover Letter 
from Office of accredited representative dated July 12, 2004.  
Attached to this cover letter is a VA Form 21-4138 stating, 
"[t]his is my request to withdraw any and all requests for 
notice of disagreement in regards to my claim.  At this time 
I would request that the information submitted June 29th be 
used in consideration for determining my claim, [sic] as a 
re-open or re-consideration."  The VA Form 21-4138 appears 
to bear the Veteran's signature and is dated July 1, 2004.  
Based on receipt of the above correspondence, the RO 
determined that the Veteran had withdrawn his appeal as to 
the issues of entitlement to service connection for a chronic 
respiratory disease and a psychiatric disorder.  

The issue in this case is whether the Veteran withdrew his 
February 2004 NOD; if not, his January 2003 claims for 
service connection for a chronic respiratory disease and a 
psychiatric disorder remain pending.  The Veteran's 
accredited representative at the time has submitted two 
statements indicating that the Veteran signed the VA Form 21-
4138 which is dated July 1, 2004, during an office visit on 
the June 28, 2004.  See Statements from the accredited 
representative dated November 2, 2004, and December 20, 2004.  
Conversely, the Veteran asserts that he has never withdrawn 
his appeal as to these issues.  He acknowledges that he 
visited the accredited representative's office on June 28, 
2004, and provided his signature for the VA Form 21-4318 
which is dated June 29, 2004; however, he contends that he 
did not provide his signature for the VA Form 21-4138 which 
is dated July 1, 2004.  Specifically, he contends that the 
signature on the VA Form 21-4138 dated July 1, 2004, is not 
his signature, but a forgery.  

In support of his contentions, the Veteran has submitted 
opinions from three independent handwriting experts.  Of 
these opinions, the Board finds the two most recent opinions 
to have the most probative value.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, the first expert opinion, found in 
a report dated January 2, 2008, is not a 'final' opinion 
because it is based upon a review of crude photocopies of the 
document in question and not the originals.  Conversely, the 
latter opinions are based upon a comparison of the original 
signature (or a photograph of this signature) to three 
original known signatures (or photographs of three original 
known signatures) and at least eight photocopies of known 
signatures.  

Following a review of the documentary evidence, both 
certified document examiners concluded that the signature on 
the July 1, 2004, VA Form 21-4138 is not the Veteran's 
genuine signature.  See Report of B.D. dated March 10, 2008; 
Report of L.J. dated May 20, 2008.  Applying accepted 
methodology in the field of forensic document examination 
revealed "substantial non-agreement in important details 
between questioned signature and known signatures."  See 
Report of B.D. dated March 10, 2008.  As for the similar 
appearance between the signature in question and known 
signatures of the Veteran, one examiner indicated that the 
signature was indicative of a "simulated signature" in 
which the writer unsuccessfully tried to imitate the 
"'general character,' features, and characteristics of a 
genuine signature."  See Report of L.J. dated May 20, 2008.  

In light of the expert document examiners' opinions of 
record, the Board finds that the competent evidence supports 
a finding that the Veteran did not sign the July 1, 2004, VA 
Form 21-4138 which withdrew his February 2004 NOD as to the 
issues of entitlement to service connection for a chronic 
respiratory disease and a psychiatric disorder.  Absent 
evidence of the Veteran's signature on the withdrawal of 
appeal or an assertion by the accredited representative that 
it signed and submitted the Veteran's withdrawal of appeal on 
his behalf, the Board is of the opinion that the February 
2004 NOD has not been withdrawn.  38 C.F.R. § 20.204.  As 
such, the issues of entitlement to service connection for a 
chronic respiratory disease and a psychiatric disorder, 
including PTSD, remain pending.  See 38 C.F.R. § 19.26 
(2008).  The Veteran's appeal is granted.  


ORDER

A Notice of Disagreement with a May 15, 2003, rating decision 
as to the issue of entitlement to service connection for a 
respiratory disorder has not been withdrawn and this issue 
remains pending.

A Notice of Disagreement with a May 15, 2003, rating decision 
as to the issue of entitlement to service connection for a 
psychiatric disorder, including PTSD, has not been withdrawn 
and this issue remains pending.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


